
	
		I
		111th CONGRESS
		1st Session
		H. R. 3176
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2009
			Mr. Engel (for
			 himself and Mr. Sullivan) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to require
		  Medicaid coverage of professional medical services of
		  optometrists.
	
	
		1.Short titleThis Act may be cited as the
			 Optometric Fairness in Medicaid Act of
			 2009.
		2.Requiring
			 Medicaid coverage of professional medical services of optometrists
			(a)In
			 generalSection 1905(a) of the Social Security Act (42 U.S.C.
			 1396d(a)) is amended—
				(1)in paragraph
			 (5)—
					(A)by striking
			 and (B) and inserting , (B); and
					(B)by inserting
			 before the semicolon at the end the following: , and (C) medical
			 services that are eligible for payment under the Medicaid program that are
			 furnished by an optometrist (described in section 1861(r)(4)) and that
			 optometrists are legally authorized to perform under State law;
			 and
					(2)by adding at the
			 end the following: Paragraph (5)(C) shall not be construed to expand the
			 scope of practice for any provider..
				(b)Effective
			 Date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by subsection (a) shall take effect 90 days after the date of the enactment of
			 this Act and shall apply to services furnished or other actions required on or
			 after such date.
				(2)Exception if
			 State Legislation RequiredIn the case of a State plan for
			 medical assistance under title XIX of the Social Security Act which the
			 Secretary of Health and Human Services determines requires State legislation
			 (other than legislation appropriating funds) in order for the plan to meet the
			 additional requirements made by the amendments made by subsection (a), the
			 State plan shall not be regarded as failing to comply with the requirements of
			 such title solely on the basis of its failure to meet these additional
			 requirements before the first day of the first calendar quarter beginning after
			 the close of the first regular session of the State legislature that begins
			 after the date of enactment of this Act. For purposes of the previous sentence,
			 in the case of a State that has a 2-year legislative session, each year of such
			 session shall be deemed to be a separate regular session of the State
			 legislature.
				
